Response to Applicant’s Arguments
 	Applicant’s arguments filed 7/7/2022 have been fully considered, and they are persuasive.
				Reason for Allowance
The following is an examiner’s statement of reasons for allowance: scanning or imaging a jaw of each of a plurality of individuals in a patient population to determine an array of dimensions of said jaws of said plurality of individuals; manipulating said array of dimensions to generate a representative set of dimensions that is representative of a subset of said patient population; importing results of said manipulation into one or more software applications that creates an image of a jaw representative of said subset of said patient population, said representative jaw including a maxilla and a mandible; outlining an upper palate of said representative jaw on said one or more software applications; outlining a lower palate of said representative jaw on said one or more software applications; interpolating a distance between said outline of said upper palate and said outline of said lower palate on said one or more software applications; indicating said distance as an initial splint configuration on said one or more software applications; removing bone and dentition of said maxilla and said mandible from said image of said representative jaw on said one or more software applications; and splitting said initial splint configuration into a maxillary splint and a mandibular splint on said one or more software applications, thus forming a virtual image of said oral splint, wherein said oral splint is fabricated physically based on said virtual image of said oral splint.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616